PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/616,448
Filing Date: 6 Feb 2015
Appellant(s): AINSWORTH et al.



__________________
John P. Wagner, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 9th, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 9th, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Claims 1, 2, 5, 8-11, 13, and 16-17 are rejected under 35 U.S.C. 112(a) as allegedly failing to comply with the written description requirement.
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 5, 8-11, 13, and 16-17 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Statler et al. (2013/0030915), hereinafter “Statler” in view of Postrel (2015/0140982) and further in view of Fredlund et al. (2008/0306749), hereinafter “Fredlund” and further in view of Haskins et al. (20150074558), hereinafter “Haskins.”

(2) Response to Argument
I. 35 U.S.C. 112 (a) Rejection:
	Appellant’s arguments have been fully considered, but are deemed persuasive, therefore, the corresponding rejection under 35 U.S.C. 112(a) is withdrawn. 

II. 35 U.S.C. 103 Rejection:
Appellant’s arguments on pages 11-27 are fully considered, however are found to be unpersuasive. 
automated process that is initiated automatically when the customer entered the store.” The Appellant asserts, “respectfully submits Statler does not disclose or suggest, "automatically providing, from the store's computing system and to a store employee's mobile device, the prioritized customer ranking for each customer of said plurality of customers located at said store location, wherein a store employee is to contact the customer to serve and help based on the customer's location on the prioritized customer ranking." The Office Action relies on Claim 2 and Para. [0035], [0050], [0067], [0072] of Statler to allegedly disclose the features. Applicant respectfully disagrees with the Office Action's interpretation of Statler.”” 
	From pages 19-24, the Appellant asserts Statler’s invention teaches away of the claimed features, e.g., an automated process that does not include a customer request for help. Specifically on page 23, the Appellant asserts, “the Examiner’s attempt to modify Statler to teach the claimed features, “automatically providing, from the store’s computing system and to a store employee’s mobile device, the prioritized customer ranking for each customer of said plurality of customers located at said store location, wherein a store employee is to contact the customer to serve and help based on the customer’s location on the prioritized customer ranking” which are automatically initiated when the customer enters the store and without requiring the Statler specified customer request for help, would fundamentally change the principle of operation of Statler.” (Original Emphasis from the Appeal Brief Filed)
The Examiner respectfully disagrees. The citations of Claim 2 and para. [003]-[0036], [0030], [0038], and [0072] of Statler is not used in the Final Office Action and taken out of context. Claim 2 and Para. [0035], [0050], [0067], and [0072] discloses Statler prioritized customer based on the information within the customer profile, buying habit, customer’s buying power, and priority level. However, the Appellant emphasized on Statler provides an additional step of receiving a request for help, which is automatically launching a mobile application on a mobile device associated with the customer upon determining that the customer has entered the location,” the steps specifically recites the system and method “automatically” identify, detect, and launch the functional step without any specific require of manual intervention. The arts of record all recite similar computer-implemented methods and system steps like the Appellant’s claimed invention. Further, there are many scenarios provided in Statler. The system can automatically detect, identify, and provide recommendation (which is a type of customer service) based on customer’s personal information, as provided in paragraph [0046]-[0047], [0053], and [0063]. Further in paragraphs [0033]-[0038] disclosing all the function and processes are performed by the shopping assistant server, which indicates the process is automatic performed by the backend server, but not manual intervention by the customer. See Specific rejection from page 6 to page 9 of the Final Office Action disclosing the “automatically receiving”, to the “automatically prioritizing” and then to the features “automatically providing, from the store’s computing system and to a store employee’s mobile device, the prioritized customer ranking for each customer of said plurality of customers located at said store location, wherein a store employee is to contact the customer to serve and help based on the customer’s location on the prioritized customer ranking.”
Additionally, the customer can request help when needed, which is an additional step and important to customer service system. As described in the background of Statler paragraph [0006], “the use of mobile devices for everyday tasks, including shopping, increases, more and more developers are deploying high quality shopping applications to support shopping via the Internet. In-store shopping, however, has not seen such development. Currently, retailers struggle with staffing to provide the quality of advice and information that can be gained online. Consumers are frustrated with attention when they do not want it and difficulties in getting adequate help when needed. In-store staff rarely knows enough about customers to provide the personalized service that is possible with online shopping recommendations. Manufacturers, who pay stores for placement of their products, have no efficient way of knowing the effectiveness of their product placements or how different consumers react to their products. Further, there is no simple system for rewarding mobile shopping application developers for driving foot traffic and in-store sales.” The feature of “receiving a help-related message from a customer; and determining whether to dispatch help to the customer based on the help-related message and a customer profile corresponding to the customer”, described in claim 1 of Statler, further includes “wherein the help-related message comprises a do not disturb request, and wherein determining whether to dispatch help further comprises determining to not send an assistant to help the customer”, described in claim 5, and “further comprising sending a do not disturb message to one or more assistants including an identification of the customer and an instruction to not ask the customer if help is needed”, described in claim 6 of Statler. Additional reference to paragraphs [0029], [0033]-[0034], and [0052] of Statler, indicates the step of “receiving a help-related message from a customer; and determining whether to dispatch help to the customer based on the help-related message and a customer profile corresponding to the customer” is described by the system for providing the option for the customer to be identified “for help” or “help is not wanted.” 
These additional input/manual steps of personal customer information and preference are not claimed by the Appellant’s claims but would have to be included for the claimed invention to function. This is supported from the Appellant’s Specification:
Paragraph [0044]: “It should be appreciated that the obtaining or accessing of user information conforms to applicable privacy laws (e.g., federal privacy laws, state privacy laws, etc.).  In one embodiment, prior to accessing user information, the user affirmatively "opts-in" to the services described herein. For example, during an application for the use of the digital credit card, the user is prompted with a choice to affirmatively "opt-in" to various services, such as accessing at least some of the user's personal information. As a result, the user information is obtained with the user's prior permission.”
Paragraph [0045]: “the user is provided with a "seamless" in-store experience (e.g., not being prompted to provide permission to accesses personal information while in the store) because the user affirmatively opted-in to the provided services prior to entering the store.”
Paragraph [0069]: “Referring now to Figure 3, at 310, personal information of a customer located at a store location is automatically accessed. For example, beacons 190, 191 and/or 192 automatically access personal information from device 110 (with prior user opt-in where required). The information can be any personal information pertaining to the customer that may be useful for conversion. For example, the information is that the customer's wife has a birthday in two days. The information can be but is not limited to, store visit frequency, consumer patters in the store derived from beacon based measurements.”  
Paragraph [0070]: “It is noted that any aspects pertaining to the automatic accessing of personal information, as described herein, conforms to applicable privacy laws. In one embodiment, the personal information is automatically accessed based on a user's prior affirmative opt-in that gives permission to access the user's personal information by various means.” 
The receiving of indication for help or not to be disturb set by the customer in-store or prior entering the store, is not different than the additional permission/option for “opt-in” to access the information provided by the mobile device of the customer for customer service, described in the Appellant’s Specification. As part of an automatic system and method, the need for manual setup of the application, inputting of customer information, and providing of preference are required by a human, prior to function to be “automatically” performed. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        11/4/2021

Conferees:
/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        

/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.